983 F.2d 1078
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Raymond IGLESIAS, Defendant-Appellant.
No. 91-30431.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 5, 1993.*Decided Jan. 7, 1993.

Before EUGENE A. WRIGHT, FARRIS and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Iglesias was convicted of conspiracy to distribute cocaine, 21 U.S.C. § 846, and possession with intent to distribute heroin, 21 U.S.C. §§ 841(a)(1) and 841 (b)(1)(B), and sentenced to 188 months.   He appeals his conviction and sentence.   We affirm.


3
We reject his argument that insufficient evidence supported his conviction.   A rational trier of fact, viewing the evidence in the light most favorable to the government, could have found the elements of the offenses beyond a reasonable doubt.   See Jackson v. Virginia, 443 U.S. 307, 309 (1979).


4
We also reject his argument that cocaine involved in a count of possession that was discussed after the jury deadlocked was improperly used to calculate his offense level.   We review findings of fact at sentencing for clear error.   United States v. Chapnick, 963 F.2d 224, 226 (9th Cir.1992).   Given the evidence tying the cocaine to the conspiracy conviction, the district court did not clearly err when it found the cocaine relevant for sentencing.   See U.S.S.G. § 1B1.3 (Relevant Conduct).


5
Finally, we reject Iglesias' argument that there was no evidence of obstruction of justice to warrant increasing his base offense level by two levels.   The court's comments at sentencing strongly suggest that it found he had committed perjury.   See United States v. Torres-Rodriguez, 930 F.2d 1375, 1389-90 (9th Cir.1991) (perjury constitutes obstruction);  U.S.S.G. § 3C1.1, comment.  (n. 3(b)).   Given the evidence contradicting Iglesias' testimony, the court's finding was not clearly erroneous.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34 (a);   Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3